In a prosecution for any indictable crime conviction cannot stand under indictment which does not carry endorsement "a true bill" signed by foreman of grand jury. Code 1923, § 8682; Parker v. State, 25 Ala. App. 413, 147 So. 649; Whitley v. State, 166 Ala. 42, 52 So. 203, and many other cases that might be cited.
The record before us fails to show the signature of the foreman of the grand jury affixed to the endorsement "a true bill" appearing on the indictment. The judgment must be reversed and the cause remanded. Authorities supra.
It is so ordered.
Reversed and remanded.